Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, see page 10 (under section titled Objections to the Claims), filed 03/30/2022, with respect to claims 1, 3 & 9 have been fully considered and are persuasive.  The objection of claims 1, 3 & 9 has been withdrawn. 
Applicant’s amendment, see page 11 (under section titled Objected to the Drawings), filed 03/30/2022, with respect to Figure 6A have been fully considered and are persuasive.  The objection of Figure 6A has been withdrawn.
Applicant’s amendments, see page 11 (under section titled Objected to the Specification), filed 03/30/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant’s amendments, see page 12 (under section titled Rejections under 35 U.S.C. § 101), filed 03/30/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn.
Applicant’s amendments, see page 13 (under section titled Rejections under 35 U.S.C. § 112(b)), filed 03/30/2022, with respect to claims 7-11 have been fully considered and are persuasive.  The rejection of claims 7-11 has been withdrawn.
Applicant’s arguments and amendments, see page 13 (under section titles Rejections under 35 U.S.C. § 103), filed 03/30/2022, with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Due to the amendment, newly discovered art, Bruwer et al. (WO 2019014690 A1), will be used in combination with previously cited prior art.
Applicant’s arguments, see page 13 (under section titles Rejections under 35 U.S.C. § 103), filed 03/30/2022, with respect to claim(s) 7-11 have been considered but they are not persuasive. Claim 7 has not been amended to add the additional limitation added to claim 1 (i.e. rotating a target), and even if it was, that element is found in the prior art (Bruwer et al. (WO 2019014690 A1) discloses the concept of providing linear and rotational movement of the target, and cites other prior art that uses a rotational measurement system).  Also, the prior art “Alexander” is not used to teach “calibration,” but the prior art references “Gerardiere” and “Pichler” do teach “calibration” as discussed in the previous office action and below. Alexander teaches a motor (i.e. position motor), a drive device driven by the motor, and inductive sensor (i.e. position sensor), a conductive target, and a controller (i.e. processor).” [0007]  Alexander continues to describe how the controller receives a signal from the sensor based on the alignment of the target and sensor to determine position (i.e. spatial angle data). One of ordinary skill in the art understands that to insure accuracy and reduce error, linearization and calibration of data is prudent as discussed in Gerardiere.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 6 are rejected under 35 U.S. C. 103 as being unpatentable over Gerardiere (US 20160349084 A1), herein referred to as “Gerardiere”, in view of Pichler et al. (EP 3232164), herein referred to as “Pichler,” and in further view of Bruwer et al. (WO 2019014690 A1), herein referred to as “Bruwer,” and of Alexander et al. (US 2017 0146256), herein referred to as “Alexander.”
Regarding Claim 1, Gerardiere discloses: a method of calibrating and linearization of a position sensor, comprising: reading, in a processor, Spatial Angle data from the position sensor at a set of positions of the target as the target is swept over receive coils in the position sensor ([0003], [0010], [0011], [0022] –[0054]; Fig. 3, #20); calculating, in the processor, calibration parameters from the Spatial Angle data ([0013]-[0017], [0028]; Fig. 3, #20); determining, in the processor, initial position values from the Spatial Angle data and the calibration parameters ([0029]-[0034]; Fig. 3, #20); determining, in the processor, linearization parameters from the initial position values ([0040]-[0052]; Fig. 3, #20). Gerardiere is silent on and writing, with the processor, the calibration parameters and the linearization parameters into the position sensor.
Pichler teaches and writing, with the processor, the calibration parameters and the linearization parameters into the position sensor ([0020], [0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the calibration and linearization method of Gerardiere with the teachings of Pichler for the purpose of seamless integration and use of the position data, which is routine and well known in the art.
Gerardiere and Pichler are silent on the position sensor with a position motor; coupled to the position motor and to the position sensor, by the position motor. 
Alexander discloses the position sensor with a position motor ([0007], [0014], [0021]); coupled to the position motor and to the position sensor ([0007], [0014], [0021]), by the position motor ([0007], [0014], [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gerardiere and Pichler with Alexander to facilitate and automate the movement of the target and capture the required positional data with a processor and for the purpose of seamless integration and use of the position data, which is routine and well-known in the art. 
Also, Per KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), applying a known technique (i.e. using a position motor to move an object) to a known device, method, or product (i.e. the method of moving a target over a position sensor) ready for improvement to yield predictable results can support a conclusion of obviousness.   Also see MPEP 2143-I.D.
Gerardiere, Pichler and Alexander are silent on rotating a target over. Bruwer teaches: rotating a target over ([0017]-[0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gerardiere, Pichler and Alexander with Bruwer to determine rotation angle more accurately by creating a more accurate sinusoidal signal of which the phase is indicative of angular position.
Regarding Claim 2, Gerardiere, Pichler, Alexander and Bruwer disclose The method of claim 1 as discussed above. Gerardiere further discloses wherein calculating calibration parameters from the Spatial Angle data includes determining a slope and an intercept from a line connected a first Spatial Angle and a last Spatial Angle ([0102]). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Gerardiere, Pichler, Alexander and Bruwer disclose The method of claim 2 as discussed above. Gerardiere further discloses wherein determining linearization parameters includes determining a number of correction values at the number of points between the first Spatial Angle and the last Spatial Angle. ([0040]-[0052]). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Gerardiere, Pichler, Alexander and Bruwer disclose The method of claim 3 as discussed above.  Gerardiere further discloses wherein the number of correction values is determined to result in a least worst error of position measurements ([0143]). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Gerardiere, Pichler, Alexander and Bruwer disclose The method of claim 1 as discussed above.  Pichler further discloses wherein the registers include a Spatial Angle register, calibration parameter registers, and linearization parameter registers (page 12, claims 6 -11).  The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Gerardiere, Pichler, Alexander and Bruwer disclose The method of claim 1 as discussed above. Pichler further discloses wherein writing the calibration parameters and the linearization parameters into the position sensor includes writing the calibration parameters and the linearization parameters into calibration and linearization registers in the position sensor ([0020]; [0023], [0032]; page 12, claims 6 -11). The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerardiere, in view of Alexander, and further in view of Pichler.
Regarding Claim 7, Gerardiere discloses: A calibration and linearization system, comprising: a processor (Fig. 3, #20; [0010], [0145], [0151]-[0181]); calculate calibration parameters from the Spatial Angle data ([0013]-[0017], [0028]); determine initial position values from the Spatial Angle data and the calibration parameters ([0029]-[0034]); determine linearization parameters from the initial position values ([0040]-[0052]). Gerardiere is silent on and a position motor coupled to the processor, the position motor configured to move a target mounted to the position motor over a range of a position sensor positioned relative to the target, wherein the processor executes instructions to read Spatial Angle data from the position sensor at a set of positions of a target swept over receive coils in the position sensor.
Alexander teaches and a position motor coupled to the processor ([0007], [0014], [0021]), the position motor configured to move a target mounted to the position motor over a range of a position sensor positioned relative to the target ([0007], [0014], [0021]), wherein the processor executes instructions to read Spatial Angle data from the position sensor at a set of positions of a target swept over receive coils in the position sensor ([0007], [0014], [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the calibration and linearization method of Gerardiere with the position motor of Alexander to facilitate and automate the movement of the target and capture the required positional data with a processor.
Gerardiere and Alexander are silent on and write the calibration parameters and the linearization parameters into the position sensor. 
Pichler discloses and write the calibration parameters and the linearization parameters into the position sensor ([0020], [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gerardiere and Alexander with Pichler to facilitate and automate the movement of the target and capture the required positional data with a processor and for the purpose of seamless integration and use of the position data, which is routine and well-known in the art. Also, Per KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), applying a known technique (i.e. using a position motor to move an object) to a known device, method, or product (i.e. the method of moving a target over a position sensor) ready for improvement to yield predictable results can support a conclusion of obviousness.   Also see MPEP 2143-I.D.

    PNG
    media_image1.png
    583
    698
    media_image1.png
    Greyscale

Regarding Claim 8, Gerardiere, Alexander and Pichler disclose The system of claim 7 as discussed above. Gerardiere further discloses wherein calculating calibration parameters from the Spatial Angle data includes determining a slope and an intercept from a line connected a first Spatial Angle and a last Spatial Angle ([0102]). The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Regarding Claim 9, Gerardiere, Alexander and Pichler disclose The system of claim 8 as discussed above. Gerardiere further discloses wherein determining linearization parameters including determining a number of correction values at the number of points between the first Spatial Angle and the last Spatial Angle. ([0040]-[0052]) The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Regarding Claim 10, Gerardiere, Alexander and Pichler disclose The system of claim 7 as discussed above. Pichler further discloses wherein the processor is configured to read and write to registers in the position sensor ([0020], [0032]). The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Regarding Claim 11, Gerardiere, Alexander and Pichler disclose The system of claim 10 as discussed above. Pichler further discloses wherein the registers include a Spatial Angle register, calibration parameter registers, and linearization parameter registers ([0020], [0032]). The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863